Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Storaska on May 31, 2022:
Please replace claims 1 and 8 with,
1.	An adhesive composition comprising:
(a) a binder resin comprising a (meth)acrylate resin having a silicon-based functional group and a photoreactive functional group;
(b) a photoinitiator; and
(c) a multifunctional crosslinking agent,
wherein the (meth)acrylate resin comprises a first repeat unit derived from a (meth)acrylate monomer having a silicon-based functional group, and a second repeat unit derived from a crosslinkable monomer having one or more reactive functional groups selected from the group consisting of a hydroxyl group, a carboxy group and a nitrogen-containing functional group, and 
based on the total weight of the second repeat unit, 20 to 95 wt% of the second repeat unit comprises a photoreactive functional group at side chains, and
wherein the first repeat unit is comprised in an amount of 20 to 80 wt%, based on the total weight of the (meth)acrylate resin having the silicon-based functional group and photoreactive functional group .  

8.	The adhesive composition according to claim 1, wherein the (meth)acrylate resin has a weight average molecular weight of 50,000g/mol to 2,000,000g/mol, and a glass transition temperature of  -100℃ to -5℃.  
Please add new claims 15 and 16:
15.	The adhesive composition according to claim 1, wherein the first repeat unit is comprised in an amount of 20 to 40 wt%, based on the total weight of the (meth)acrylate resin having the silicon-based functional group and photoreactive functional group.

16.	The adhesive composition according to claim 1, wherein the (meth)acrylate resin has a glass transition temperature of -70℃ to -10 ℃.

Please cancel claim 5.


Applicant had been advised that, upon reconsideration of the teachings of the Takamoto disclosure, it was concluded that the prior art component correlated with the claimed methacrylate binder resin would necessarily have a glass transition temperature within the range first outlined in original claim 8.  However, it was suggested that Applicant could instead amend the claims to stipulate that the minimum amount of the methacrylate monomer bearing a silicon was at least 20 wt.% consistent with the subject matter of the Specification insofar as the weight contribution of the corresponding monomer in the prior art methacrylate resin was considerably smaller.

	An updated/modified survey of the prior art did not yield any additional references more germane than those already of record.  Accordingly, claims 1-4 and 6-16 are allowable.  References of interest but not especially germane to the patentability of the instant invention because their deficiencies are addressed by the teachings of supporting prior art are cited on the PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


June 1, 2022


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765